DETAILED ACTION

1.	
This is in reply to an application filed on 06/28/2019. Claims 1-21 are pending examination.

2. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
3.
Claim Objection
Claims 7, 14, and 21 are objected to, because these claims have typographical errors. The examiner suggests the following correction: 
Replacement of “symmetric key pair” with “asymmetric key pair”.

4.
Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
 
	Claims 7, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, however there are insufficient antecedent basis for these limitations in the claims. The examiner suggests the following correction: 
Replacement of “the public cryptographic key” with “a public cryptographic key”.
5.
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, as it does not fall under any of the statutory classes of inventions.  This claim is directed towards computer-readable medium which is not limited to falling under the statutory classes of invention set forth.  These claims in 


6.
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:” a signature module to: generate a set of cryptographic keys for attestation of group member devices and a set of leaf nodes in a sub-tree of a Merkle tree corresponding to the set of cryptographic keys; forward the set of leaf nodes to a group manager device; receive, from the group manager device, a subset of intermediate nodes in the Merkle tree, the intermediate nodes being common to all available authentications paths through the Merkel tree for signatures originating in the sub-tree; and determine a cryptographic key that defines an authentication path through the Merkle tree, the authentication path comprising one or more nodes from the set of leaf nodes and one or more nodes from the intermediate nodes received from the Claim 1), “the signature module to: generate a signature of a message using a one-time private key and the at least one authentication path through the Merkle tree” (Claim 2), “the signature module to: determine the signature using a set of cryptographic keys that defines the authentication path through the Merkle tree” (Claim 3), “to generate the set of cryptographic keys comprises to determine a number of cryptographic keys to generate based at least in part on a number of leaf nodes assigned to each member compute device of the group in a Merkle- based signature scheme” (Claim 4), “a cryptographic module to generate a cryptographic hash of each of one or more of the cryptographic keys of the set of cryptographic keys” (Claim 5), “wherein to generate the set of cryptographic keys comprises to generate one or more asymmetric key pairs, wherein each asymmetric key pair includes a public cryptographic key and a corresponding private cryptographic key” (Claim 6), and “wherein to generate the cryptographic hash of each of the one or more cryptographic keys comprises to generate a cryptographic hash of the public cryptographic key of each symmetric key pair” (Claim 7). If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

7.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



	Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over 
“G-Merkle: A Hash-Based Group Signature Scheme From Standard Assumptions” 

(hereinafter Misoczki).

Regarding claim 1 Misoczki teaches an apparatus, comprising: 
a computer readable memory (Misoczki teaches 16 GB of RAM (pg. 458-459, “7 Implementation”)); 
a signature module to: generate a set of cryptographic keys for attestation of group member devices and a set of leaf nodes in a sub-tree of a Merkle tree corresponding to the set of cryptographic keys (Misoczki teaches leaf nodes are computed as the hash of the one-time public keys. In the Merkle tree signature scheme, any of the signatures generated by the one-time private keys can be validated with a single public key (pg. 445-446, “Second Preimage Resistance”)); 

receive, from the group manager device, a subset of intermediate nodes in the Merkle tree, the intermediate nodes being common to all available authentications paths through the Merkel tree for signatures originating in the sub-tree (Misoczki teaches subsequently the super-tree is built as described before. Each of those sub-trees could be appended to a super tree that will have as leaf nodes the root nodes of the sub-trees. The authentication paths of all signatures issued by a certain signer would share at least one node (pg. 450-451, “4 G-Merkle: A Hash-Based Group Signature Scheme”)); and 
determine a cryptographic key that defines an authentication path through the Merkle tree, the authentication path comprising one or more nodes from the set of leaf nodes and one or more nodes from the intermediate nodes received from the group manager device (Misoczki teaches by use of the secret key gski the signing algorithm outputs a group signature on a message m that is composed by a one-time signature produced by the underlying signing algorithm sign and the authentication path (see section 6) pg. 453-454, “4.3 Our Construction: (Stateful) G-Merkle”)). 
Regarding claim 2 Misoczki teaches the apparatus of claim 1, the signature module to: generate a signature of a message using a one-time private key and the at least one authentication path through the Merkle tree (Misoczki teaches a private key 
Regarding claim 3 Misoczki teaches the apparatus of claim 2, the signature module to: determine the signature using a set of cryptographic keys that defines the authentication path through the Merkle tree (Misoczki teaches signatures may be generated by a plurality of private keys, and validated by a single public key (pg. 445-446, “Second Preimage Resistance”)). 
Regarding claim 4 Misoczki teaches the apparatus of claim 3, wherein to generate the set of cryptographic keys comprises to determine a number of cryptographic keys to generate based at least in part on a number of leaf nodes assigned to each member compute device of the group in a Merkle-based signature scheme (Misoczki teaches group members individually generate their secret keys and associated leaf nodes. Subsequently, the leaf nodes are handed over to the group manager pg. 454, “Possible Modifications”, wherein each user generates OTS key pairs and corresponding leaf nodes (pg. 458-459, “7 Implementation”)). 
In response to Claim 5: Rejected for the same reason as claim 12
Regarding claim 6 Misoczki teaches the apparatus of claim 5, wherein to generate the set of cryptographic keys comprises to generate one or more asymmetric key pairs, wherein each asymmetric key pair includes a public cryptographic key and a  (pg. 445-446, “Second Preimage Resistance”)). 
Regarding claim 7 Misoczki teaches the apparatus of claim 5, wherein to generate the cryptographic hash of each of the one or more cryptographic keys comprises to generate a cryptographic hash of the public cryptographic key of each symmetric key pair (Misoczki teaches the Merkle scheme uses a binary tree of height h that is built from 2h one-time key pairs. The leaf nodes are computed as the hash of the one-time public keys (pg. 445-446, “Second Preimage Resistance”)). 
In response to Claim 8: Rejected for the same reason as claim 1
In response to Claim 9: Rejected for the same reason as claim 2
In response to Claim 10: Rejected for the same reason as claim 3
In response to Claim 11: Rejected for the same reason as claim 4
Regarding claim 12 Misoczki teaches the method of claim 11, further comprising generating a cryptographic hash of each of one or more of the cryptographic keys of the set of cryptographic keys components to determine a root node value of the Merkle tree (Misoczki teaches the Merkle scheme uses a binary tree of height h that is built from 2h one-time key pairs. The leaf nodes are computed as the hash of the one-time public keys. The inner nodes are computed as the hash of concatenated children nodes. This rule is used to build all inner nodes up to the root, which is the multi-time public key (pg. 445-446, “Second Preimage Resistance”)). 
In response to Claim 13: Rejected for the same reason as claim 6
In response to Claim 14: Rejected for the same reason as claim 7
In response to Claim 15: Rejected for the same reason as claim 1, however claim1 does not recite storing a public key associated with a signing device in a computer-readable medium (Misoczki teaches group key generation algorithm is a randomized algorithm that takes as input the security parameter k, the number of users N and generates and outputs a group public key gpk, the group signing keys gski associated to the i-th group member, wherein the group member signs data (pg. 446-447, “3 Foundations of Group Signature Schemes”)). 

In response to Claim 16: Rejected for the same reason as claim 2
In response to Claim 17: Rejected for the same reason as claim 3
In response to Claim 18: Rejected for the same reason as claim 4
In response to Claim 19: Rejected for the same reason as claim 12
In response to Claim 20: Rejected for the same reason as claim 6
In response to Claim 21: Rejected for the same reason as claim 7







Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AYOUB ALATA/Primary Examiner, Art Unit 2494